Citation Nr: 0534412	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  05-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946, and died in December 1988.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appellant submitted copies of photos at a November 2005 
hearing before the undersigned Veterans Law Judge.  At the 
hearing the appellant submitted a waiver of RO review of the 
newly submitted evidence.  Notations in the claims file also 
indicate that the appellant testified at the November 2005 
hearing in lieu of a previously requested RO hearing. 


FINDINGS OF FACT

1.  The veteran died as a result of lung cancer.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran did not perform official military duties 
within  10 miles of the city limits of either Hiroshima or 
Nagasaki, Japan during the period beginning August 6, 1945, 
and ending July 1, 1946.

4.  The veteran was not exposed to mustard gas during 
service.

5.  Lung cancer was not present in service or until many 
years thereafter, and was not etiologically related to the 
veteran's military service.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312, 3.316 (2005).

2.  The criteria for eligibility for Dependents Educational 
Assistance pursuant to Chapter 35, Title 38 of the United 
States Code have not been met.  38 U.S.C.A. § 3500 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The appellant was provided the required notice by letter 
mailed in September 2003, prior to the RO's initial 
adjudication of her claim.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
Although the RO did not specifically request the appellant to 
submit any pertinent evidence in her possession, it did 
inform her of the evidence that would be pertinent and that 
she should either submit such evidence or provide the RO with 
the information and any authorization necessary for the RO to 
obtain the evidence on her behalf.  Therefore, the Board 
believes that the appellant was on notice of the fact that 
she should submit any pertinent evidence in her possession.

The Board also notes that the veteran's certificate of 
discharge and his terminal medical records have been 
obtained.  VA has been unable to obtain the veteran's service 
medical records because they were destroyed by fire at the 
National Personnel Records Center.  The appellant was 
informed of that fact.  VA also obtained information from the 
Defense Threat Reduction Agency regarding the appellant's 
claim that the veteran was exposed to radiation during 
service.  The appellant provided testimony before the 
undersigned Veterans Law Judge.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  The appellant has not identified 
any outstanding evidence that could be obtained to 
substantiate her claim.  The Board is also unaware of any 
outstanding evidence that could be obtained to substantiate 
the appellant's claim.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA.

History and Analysis

Medical records reveal that the veteran was diagnosed with 
lung cancer in July 1987.  The records reveal continuing 
treatment for lung cancer, until his death from that disease 
at a private hospital in December 1988.  The death 
certificate indicates that the veteran died of 
cardiopulmonary arrest due to non small cell lung cancer.  An 
autopsy was not performed.  Service connection was in effect 
for no disability at the time of the veteran's death.

The appellant claims that she is entitled to service 
connection for the cause of the veteran's death.  At her 
November 2005 hearing she asserted that the veteran served in 
Japan following the atomic bombs.  The appellant testified 
that the veteran assisted in burying Japanese dead after the 
nuclear explosions.  She asserted that the photos that she 
submitted, as well as the veteran's discharge certificate, 
prove that the veteran served in occupied Japan.

The veteran's discharge certificate indicates that the 
veteran served from September 1944 to November 1946.  This 
certificate also indicates that the veteran served in the 
Philippines and in Japan.  The certificate does not indicate 
when the veteran was in the Philippines or in Japan.

As noted above, the veteran's service medical records could 
not be obtained.  Morning Reports were obtained.

In March 2004, the veteran's information was sent to the 
Defense Threat Reduction Agency (DTRA) for verification that 
the deceased veteran had participated in a radiation risk 
activity.  The DTRA noted that Morning Reports revealed that 
the veteran served in the Philippines from prior to December 
1945 until after the Hiroshima/Nagasaki occupation period 
(August 6, 1945, to July 1, 1946).  The DTRA summarized that 
historical records did not document that the veteran had been 
present with the American occupation forces in Hiroshima or 
Nagasaki, Japan.

The appellant submitted a January 2005 letter from a World 
War II veteran who had served with her husband.  This former 
serviceman stated that he had served with the veteran in 
Okinawa during the May and June 1945 campaign.  He also 
stated that they were then sent to the Philippines.  He 
finally noted that later on he had been sent back to the 
U.S., but that he had heard that the veteran had been sent 
back to Japan.

Service connection for a disability that is claimed to be 
attributable to in-service exposure to ionizing radiation can 
be established in three different ways.  See Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  First, there are certain types 
of cancer that are presumptively service-connected when they 
occur in "radiation-exposed veterans."  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" 
may be service connected, provided that certain conditions 
are met pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of in-service exposure to ionizing radiation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A radiation-exposed veteran is a veteran who participated in 
a radiation-risk activity.  A radiation-risk activity 
includes serving in the occupation of Hiroshima or Nagasaki, 
Japan during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  

In this case the evidence does not indicate that the veteran 
ever served in the occupation of Hiroshima or Nagasaki 
between August 6, 1945 to July 1, 1946.  The record does 
confirm that the veteran served in Japan.  However, service 
in Okinawa, Japan in May and June 1945, and service anywhere 
in Japan after July 1, 1946, does not qualify the veteran as 
having participated in a radiation-risk activity.  In sum, 
the preponderance of the evidence establishes that the 
veteran was not a radiation-exposed veteran under 38 C.F.R. § 
3.309(d).  Thus, service connection for the cause of death is 
not available under those provisions.

Service connection is also unavailable under 38 C.F.R. § 
3.311 because it has been found that the veteran had no 
radiation exposure, inasmuch as the claimed exposure could 
not have taken place.

There is also no competent medical evidence that links the 
veteran's fatal lung cancer to radiation exposure in service 
or to any other disease or injury during such service.  As a 
lay person, the appellant is not competent to express an 
opinion as to such a link.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

None of the private examiners who treated the veteran's lung 
cancer between his first diagnosis July 1987 and his death in 
December 1988 related this disease to service or any incident 
of service.

On her September 2003 claim, the appellant indicated that she 
thought that the veteran's death was due to in-service 
exposure to mustard gas.  The appellant made no assertions as 
to when or where the veteran was exposed to mustard gas.  The 
record does not indicate that the veteran was ever exposed to 
mustard gas.  Accordingly, service connection on a 
presumptive basis based on exposure to mustard gas or 
Lewisite under 38 C.F.R. § 3.316 is not warranted.

Finally, education benefits are payable to the surviving 
spouse of a veteran who died of a service-connected 
disability or who had a total service-connected disability 
that was permanent in nature.  38 U.S.C.A. § 3500.  The Board 
has determined that the veteran's death was not related to 
service.  The veteran also was not service-connected for any 
disability during his lifetime.  Accordingly, the appellant 
is not eligible for Chapter 35 education benefits.

For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence is against 
the claims of entitlement to service connection for the cause 
of the veteran's death and to Dependents' Educational 
Assistance.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35, Title 38 of the United States Code, is denied.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


